Name: 78/594/EEC: Commission Decision of 16 June 1978 completing the Commission Decision of 23 May 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Two-phase/vector lock-in-amplifier PAR model 129A'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-07-20

 Avis juridique important|31978D059478/594/EEC: Commission Decision of 16 June 1978 completing the Commission Decision of 23 May 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Two-phase/vector lock-in-amplifier PAR model 129A' Official Journal L 195 , 20/07/1978 P. 0029 - 0029 Greek special edition: Chapter 02 Volume 6 P. 0217 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . ( 3 ) OJ NO L 143 , 10 . 6 . 1977 , P . 23 . COMMISSION DECISION OF 16 JUNE 1978 COMPLETING THE COMMISSION DECISION OF 23 MAY 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' TWO-PHASE/VECTOR LOCK-IN-AMPLIFIER PAR MODEL 129 A ' ( 78/594/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , WHEREAS BY THE DECISION OF 23 MAY 1977 ( 3 ) THE COMMISSION EXCLUDED FROM THE BENEFIT OF ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' TWO PHASE/VECTOR LOCK-IN-AMPLIFIER PAR MODEL 129A ' BECAUSE OF THE FACT THAT APPARATUS OF EQUIVALENT SCIENTIFIC VALUE AND LIKELY TO HAVE THE SAME USE WAS MANUFACTURED IN THE COMMUNITY ; WHEREAS IN ADDITION TO ITS USE REFERRED TO IN THAT DECISION IN THE NUCLEAR SAFETY FIELD FOR THE PREVENTIVE DETECTION OF DEFECTS IN REACTOR TUBE CHANNELS BY ANALYSIS OF THE PHASE AND AMPLITUDE OF ELECTRIC PARASITE SIGNALS WHICH RESULT , THE APPARATUS IN QUESTION CAN HAVE OTHER USES ; WHEREAS , BY LETTER DATED 25 JANUARY 1978 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLE 4 ( 3 ) TO ( 7 ) OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER CURRENTLY AND IN ACCORDANCE WITH THE ABOVEMENTIONED DECISION , APPARATUS IS MANUFACTURED IN THE COMMUNITY OF A SCIENTIFIC VALUE EQUIVALENT TO THE APPARATUS DESCRIBED AS ' TWO-PHASE/VECTOR LOCK-IN-AMPLIFIER PAR MODEL 120A ' , HAVING REGARD TO ITS PARTICULAR USE BASED ON SENSITIVITY AND READOUT FACILITY ON TWO CHANNELS ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 19 MAY 1978 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF USE FOR THE SAME PURPOSE , IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' TWO-PHASE/VECTOR LOCK-IN-AMPLIFIER PAR MODEL 129A ' WHICH CAN HAVE PARTICULAR USES BASED ON SENSITIVITY AND READOUT FACILITY ON TWO CHANNELS , ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 JUNE 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION